DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimmler et al. (2014/0156059).
Dimmler et al. discloses an operating unit 1 for an injection molding machine 2, having a classifying portion and an injection molding machine having such an operation unit, which has a touch-sensitive displace screen 3 on which various parameters of the injection molding machine 2 and/or automation can be displaced in the form of rows and/or columns, a controller 4 connected to the operating unit 1 and the injection molding machine, 
wherein the operating unit including groups of operating fields on a touch-sensitive which triggers operating signals sent by the control or regulating device to injection molding machine elements, and groups of navigation fields which serve for navigation within the operating program being so arranged that there are always passive regions between them, and unwanted activities on the part of the injection molding machine being triggered by unintentional actuation of operating fields or navigation fields; the specific molding conditions such as temperature, pressure, material, and/or filling speed or the operating conditions and operating control commands would be inherently included under the groups of operating fields or the navigation fields;
wherein a various operating modes for a wide range of different parameters of the injection molding machine can be displaced in a working region 18 in the form of columns and rows (see Figure 2) and can be selected by way of the operating mode bar 19 on the touch-sensitive display screen 3.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743